DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 7:  Claim 7 recites the limitation "said blend" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, the limitation towards the blend is being given little patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170).
Considering Claim 7:  Taskin et al. teaches a polylactic acid copolymer comprising polylactic acid end segments and a difunctional flexible middle segment prepared from polyether with amine end .

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0066024).
Considering Claim 7:  Kim et al. teaches a polylactic acid block copolymer having polylactic acid end blocks and a flexible polysiloxane segment (¶0005-06) made from a polysiloxane having hydroxyl terminal groups (¶0012-13).  Kim et al. teaches examples comprising 5, 8, and 10 weight percent of the polysiloxane (Table 1).

Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyama et al. (US 2011/0313114).
Considering Claim 11:  Soyama et al. teaches a process for preparing a polylactic acid modified copolymer comprising reacting a polylactic acid homopolymer and a polysiloxane having two end groups that are amine or epoxy groups (¶0074-75, Table 8-10) at a temperature of 190-200 ºC (¶0076).

Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyama et al. (US 2011/0313114) as applied to claim 11 above, and further in view of the evidence of Kani et al. (US Pat. 8,603,636).
Considering Claim 12:  Soyama et al. teaches the reaction mixture as comprising 97 weight percent of a polylactic acid hompolymer and 3 weight percent of the functional polysiloxane (Table 9-10).  The polysiloxane has a molecular weight of 4400 (Table 3, equivalent weight x functionality).  Soyama et al. teaches the polylactic acid as being Terramac TE-4000N (¶0074).  Kani et al. teaches the weight average molecular weight of Terramac TE-4000N as being 150,000 g/mol and the number average molecular weight would necessarily be lower than the weight average molecular weight.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641).
Considering Claims 1, 4 and 5:  Taskin et al. teaches a polylactic acid blend comprising a polylactic acid homopolymer (pg. 165) and a polylactic acid copolymer comprising polylactic acid end segments and a difunctional flexible middle segment prepared from polyether with amine end groups (Sch. 1).  Taskin et al. teaches the polyether as being 9 mole percent (5.8 weight percent/about 5 weight percent) of the polylactic acid copolymer (Table 1) and teaches an example comprising 9 percent of the copolymer and 91 weight percent of the hompolymer (Table 3).  Thus the flexible polymer comprises 0.5 weight percent/around 1 of the entire blend.
	Taskin et al. does not teach the composition as being annealed.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition (pg. 637).  The annealing process increases the crystallinity of the polylactic acid.  Taskin et al. and Yu et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art to have annealed the composition of Taskin et al. as in Yu et al., and the motivation to do so would have been, as Yu et al. suggests, to increase the tensile strength.
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 24 and 25:  Taskin et al. teaches the claimed components of the blend.  The instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641) as applied to claim 1 above, and further in view of Chen et al. (US Pat. 5,756,651).
Considering Claim 2:  Taskin et al. teaches the composition of claim 1 as shown above.  Taskin et al. teaches the molecular weight of the polyether segment as being 2,000 g/mol (pg. 165).
	        Taskin et al. does not teach the claimed number average molecular weight for the polylactic acid hompolymer.  However, Chen et al. teaches a polylactic acid homopolymer with a weight average molecular weight of 100,000 to 500,000 (4:12-22), with a number average molecular weight of 146,754 in an example (Table 4).  Taskin et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid blends comprising a flexibilizing component.  It would have been obvious to a person having ordinary skill in the art to have used the molecular weight of Chen et al. in the composition of Taskin et al., and the motivation to do so 
	Taskin et al. is silent towards the crystallinity of the blend.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition (pg. 637).  The annealing process increases the crystallinity of the polylactic acid.  It would have been obvious to a person having ordinary skill in the art to have optimized the crystallinity of the composition through routine experimentation, and the motivation to do so would have been, as Yu et al. suggests, to increase the tensile strength of the composition.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641) as applied to claim 1 above, and further in view of Chen et al. (US Pat. 5,756,651) and Kim et al. (US 2013/0066024).
Considering Claims 2, 3, and 6:  Taskin et al. teaches the composition of claim 1 as shown above.  
	Taskin et al. does not teach the flexible portion as being a polysiloxane.  However, Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  Taskin et al. and Kim et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid triblock copolymers.  It would have been obvious to a person having ordinary skill in the art to have used the polysiloxane of Kim et al. as the flexible component of Taskin et al., and the motivation to do so would have been, as Kim et al. suggests, to provide improved impact strength (¶0004; Fig. 2).	         
	         Taskin et al. does not teach the claimed number average molecular weight for the polylactic acid hompolymer.  However, Chen et al. teaches a polylactic acid homopolymer with a weight average molecular weight of 100,000 to 500,000 (4:12-22), with a number average molecular weight of 146,754 in an example (Table 4).  Taskin et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid blends comprising a flexibilizing component.  It would have been obvious to a person having ordinary skill in the art to have used the molecular weight of Chen et al. in the composition of Taskin et al., and the motivation to do so would have been, as Chen et al. suggests, to increase the tensile strength of the composition (4:12-22).
	Taskin et al. is silent towards the crystallinity of the blend.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition (pg. 637).  .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170) as applied to claim 7 above, and further in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641).
Considering Claim 8:  Taskin et al. teaches the copolymer of claim 7 as shown above.  Taskin et al. teaches the polyether as being 9 mole percent (5.8 weight percent/about 5 weight percent) of the polylactic acid copolymer (Table 1).  Taskin et al. teaches the polyether as having a molecular weight of 2,000 g/mol (pg. 165).
Taskin et al. does not teach the composition as being annealed.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition (pg. 637).  The annealing process increases the crystallinity of the polylactic acid.  Taskin et al. and Yu et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art to have annealed the composition of Taskin et al. as in Yu et al., and the motivation to do so would have been, as Yu et al. suggests, to increase the tensile strength.
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the impact strength value would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0066024) as applied to claim 7 above, and further in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641).
Considering Claims 8 and 9:  Kim et al. teaches the copolymer of claim 7 as shown above.  Kim et al. teaches examples comprising 5, 8, and 10 weight percent of the polysiloxane (Table 1).
Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  
Taskin et al. does not teach the composition as being annealed.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition (pg. 637).  The annealing process increases the crystallinity of the polylactic acid.  Taskin et al. and Yu et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art to have annealed the composition of Taskin et al. as in Yu et al., and the motivation to do so would have been, as Yu et al. suggests, to increase the tensile strength.
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the impact strength value would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 10:  Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  This overlaps with the claimed range of 25,000 to 35,000 g/mol.  In the case where the claimed ranges "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used a polysiloxane with a molecular weight in the claimed range, and the motivation to do so would have been, as Kim et al. suggests, to provide excellent physical properties without deterioration of the polymerization activity (¶0054).
	Kim et al. teaches the amount of the polysiloxane as being 1 to 50 parts per 100 parts of the lactide monomer (¶0053).  This overlaps with the claimed range of 1 to 2 weight percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used an amount of polysiloxane in the claimed range for the polymer of Kim et al., and the motivation to do so would have been, as Kim et al. suggests, to provide flexibility and good mechanical properties to the copolymer (¶0053).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the impact strength value would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Soyama et al. (US 2011/0313114) as evidenced by Kani et al. (US Pat. 8,603,636) as applied to claim 12 above.
Considering Claim 13: Soyama et al. teaches the process of claim 12 as shown above.
	Soyama et al. teaches the polysiloxane as having a number average molecular weight of 900 to 120,000, which encompasses the claimed range (¶0047; 0051).  In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a molecular weight within the claimed range, and the motivation to do so would have been, as Soyama et al. suggests, they are suitable molecular weight ranges for the polysiloxane.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641).
Considering Claims 14 and 15:  Taskin et al. teaches a polylactic acid blend comprising a polylactic acid homopolymer (pg. 165) and a polylactic acid copolymer comprising polylactic acid end segments and a difunctional flexible middle segment prepared from polyether with amine end groups (Sch. 1).  Taskin et al. teaches the polyether as being 9 mole percent (5.8 weight percent/about 5 weight percent) of the polylactic acid copolymer (Table 1) and teaches an example comprising 9 percent of the copolymer and 91 weight percent of the hompolymer (Table 3).  Thus the flexible polymer comprises 0.5 weight percent/around 1 of the entire blend.  
	Taskin et al. does not teach the mixing as being melt mixing.  However, Yu et al. teaches preparing polylactic acid films by heating at 170 ºC (pg. 635).  It would have been obvious to a person having ordinary skill in the art to have used the melt mixing of Yu et al. to prepare the sheet of Taskin et al., and the motivation to do so would have been, as Yu et al. suggests, it is a suitable means for forming polylactic acid sheets.
	Taskin et al. does not teach the composition as being annealed.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition at 70 or 80 ºC for 600 sec (pg. 637).  The annealing process increases the crystallinity of the polylactic acid.  Taskin et al. and Yu et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art to have annealed the composition of Taskin et al. as in Yu et al., and the motivation to do so would have been, as Yu et al. suggests, to increase the tensile strength.
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed property outside of the composition itself.  Therefore, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 16 and 17:  Step a is optional in the claim.  Further limiting the optional steps does not provide patentability to the claim.
Considering Claims 18-20:  Taskin et al. and Yu et al. teach the basic process of claim 15.  
	The references do not teach the claimed temperature and times of the process steps.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature and time of the process steps through routine experimentation, and the motivation to do so would have been to control the crystallinity of the polylactic acid.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taskin et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2012, 49, 164-170) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641) as applied to claim 14 above, and further in view of Chen et al. (US Pat. 5,756,651) and Kim et al. (US 2013/0066024).
Considering Claims 21-23:  Taskin et al. teaches the process of claim 14 as shown above.  
	Taskin et al. does not teach the flexible portion as being a polysiloxane.  However, Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  Taskin et al. and Kim et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid triblock copolymers.  It would have been obvious to a person having ordinary skill in the art to have used the polysiloxane of Kim 
	         Taskin et al. does not teach the claimed number average molecular weight for the polylactic acid hompolymer.  However, Chen et al. teaches a polylactic acid homopolymer with a weight average molecular weight of 100,000 to 500,000 (4:12-22), with a number average molecular weight of 146,754 in an example (Table 4).  Taskin et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid blends comprising a flexibilizing component.  It would have been obvious to a person having ordinary skill in the art to have used the molecular weight of Chen et al. in the composition of Taskin et al., and the motivation to do so would have been, as Chen et al. suggests, to increase the tensile strength of the composition (4:12-22).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767